TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00595-CV


Appellants, Larry Bernard Book, Charlene Book Wilde, Viola Mae Book and
Cheryl Ann Book//Cross-Appellants, Kathryn F. Skalak, Elaine Kerr, Beverly Hiller,
Michael H. Mason, Kenneth Bryan Jeanes, Charles W. Jeanes, individually and as executor
of the estate of Jack K. Jeanes, deceased; Martha J. Beasley, Janalu Parchman,
John T. Bryant, Nina Mata, individually and as co-trustee of the Don C. Mason
Family Trust; Keith Bradley Mason, individually and as the co-trustee of the
Don C. Mason Family Trust; and Jack Mason

v.

Appellees, Kathryn F. Skalak, Elaine Kerr, Beverly Hiller, Michael H. Mason,
Kenneth Bryan Jeanes, Charles W. Jeanes, individually and as executor of the estate of
Jack K. Jeanes, deceased; Martha J. Beasley, Janalu Parchman, John T. Bryant,
Nina Mata, individually and as co-trustee of the Don C. Mason Family Trust;
Keith Bradley Mason, individually and as the co-trustee of the Don C. Mason
Family Trust; and Jack Mason//Cross-Appellees, Larry Bernard Book,
Charlene Book Wilde, Viola Mae Book and Cheryl Ann Book




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-09-0949-C, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING


ORDER

PER CURIAM
		Appellants and cross-appellees Larry Bernard Book, Charlene Book Wilde,
Viola Mae Book, and Cheryl Ann Book have filed a motion to dismiss their appeal.  We grant
the motion and dismiss the appeal of appellants Larry Bernard Book, Charlene Book Wilde,
Viola Mae Book, and Cheryl Ann Book.  See Tex. R. App. P. 42.1(a)(1).  This appeal will continue
under the same cause number and is restyled as Kathryn F. Skalak, Elaine Kerr, Beverly Hiller,
Michael H. Mason, Kenneth Bryan Jeanes, Charles W. Jeanes, individually and as executor of the
estate of Jack K. Jeanes, deceased; Martha J. Beasley, Janalu Parchman, John T. Bryant,
Nina Mata, individually and as co-trustee of the Don C. Mason Family Trust; Keith Bradley Mason,
individually and as the co-trustee of the Don C. Mason Family Trust; and Jack Mason
v. Larry Bernard Book, Charlene Book Wilde, Viola Mae Book, and Cheryl Ann Book.
		It is so ordered August 14, 2012.
Before Chief Justice Jones, Justices Rose and Goodwin